UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7076




In Re:   MARION EDWARD PEARSON, JR.,


                                                          Petitioner.



         On Petition for Writ of Mandamus.   (1:06-cv-00069)


Submitted:   October 11, 2007             Decided:   October 17, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Marion Edward Pearson, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marion Edward Pearson, Jr., petitions for a writ of

mandamus, alleging the district court has unduly delayed acting on

a motion for summary judgment and a motion for judgment on the

pleadings that he filed in his 28 U.S.C. § 2254 (2000) proceeding.

He seeks an order from this court directing the district court to

act.   We find there has been no undue delay in the district court.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny the mandamus petition.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                               - 2 -